Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. John Janick on 8/5/2022.

The application has been amended as follows: 
Claim 2 has been amended to read: The animal trap of claim 1, wherein the lock plate releasing mechanism is a timed-release mechanism that disengages the locking mechanism after a time delay set by [[the]] --a-- user at the trap.
Claim 19 has been amended to read: A trap comprising: an enclosure having a roof and a front end with an access opening into a vacant interior sized to receive an animal to be trapped; a door movably mounted at the access opening, the door operative in an opened position to reveal the access opening and in a closed position to block the access opening; a trigger mechanism for setting the trap and including a hook; a trigger plate operatively connected to the trigger mechanism via a linkage for releasing the trigger mechanism to allow the door to close; a pre-tensioned door opening assembly mounted on the trap and operatively engaged with the door; 
a locking mechanism including a locking wire yoke engaged when the door is in the closed position to prevent the entry door from being opened by an animal from inside the trap, the locking mechanism preventing the pre-tensioned door opening assembly from opening the door until the locking mechanism is disengaged; wherein the locking wire yoke is rigid and is attached to the door proximate a first end thereof; wherein the locking mechanism further includes a lock plate mounted on the roof of the trap; [[and]] a lock plate releasing mechanism configured to disengage the locking mechanism to allow the pre-tensioned door opening assembly to pull the door open--;--[[.]]and wherein a second end of the locking wire yoke selectively engages with the lock plate releasing mechanism.[[;]] 
Claims 21-23 are cancelled. 
Claim 24 has been amended to read: The trap of claim [[23]] --19--, wherein the locking wire yoke includes an upper bar that slides rearwardly adjacent the roof when the door is moved to the opened position.


Reasons for Allowance
Claims 1-8 and 14-18 are allowed. 
Claims 19-20 and 24-25 are allowed. Claims 21-23 are cancelled. 
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose, either alone or in combination, the details of the lock plate mounted on the roof of the trap and the second end of the locking wire yoke selectively engages with the lock plate releasing mechanism, along with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644